Citation Nr: 1740123	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-00 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon
 
 
THE ISSUES
 
1. Entitlement to service connection for a bilateral hearing loss disability.
 
2. Entitlement to service connection for tinnitus.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
T. Booker, Associate Counsel

INTRODUCTION
 
The Veteran served on active duty from September 1968 to September 1972.
 
The issues in this case come to the Board of Veterans Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In June 2010, the RO denied the Veteran's claim for entitlement to service-connection for bilateral hearing loss.  In September 2010, the RO denied the Veteran's claim for entitlement to service connection for tinnitus.  
 
The appellant testified at a travel board hearing before the undersigned at the RO in June 2014.  A transcript of that hearing is of record.  The Board remanded the claim in March 2015.
 
 
FINDINGS OF FACT
 
1. A bilateral hearing loss was not manifest during active service, a sensorineural hearing loss was not disabling to a compensable degree within one year of discharge from active duty, and any current hearing loss is not otherwise related to service.
 
2. The preponderance of the evidence is against finding that the Veteran has tinnitus due to a disease or injury in service.
 
 
CONCLUSIONS OF LAW
 
1. A bilateral hearing loss disability was not incurred in or aggravated by service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2. Tinnitus was not incurred in or aggravated by service, and tinnitus may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
The Veteran asserts that he has bilateral hearing loss and tinnitus which was caused by acoustic trauma suffered during active duty military service.  The record reveals that the appellant served as an aircraft mechanic in service.  As such, the Board finds that the appellant was exposed to acoustic trauma while on active duty.
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  
 
Certain chronic disabilities, including tinnitus and sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a).
 
To establish entitlement to service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exists is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Even though a disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).
 
While not dispositive of the issue of service connection, the Board may, and will, consider in its assessment the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).  
 
During his June 2014 hearing, the Veteran testified that he was exposed to jet aircraft noise as an aircraft mechanic working close to the flight line while on active duty.  The Veteran also discussed his exposure to loud bulldozers while working with the Seabees while in service.  He relates this inservice noise exposure to his current hearing loss and tinnitus disabilities.  The appellant referenced VA Fast Letter 10-35, which introduced the Duty Military Occupational Specialties (MOS) Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The appellant's rating as an Aviation Support Equipment Technician-Mechanical is listed as a moderate risk of noise exposure.  Therefore, as noted, in-service exposure to acoustic trauma is conceded. 
 
The post service record shows that the Veteran meets the current disability requirement as a April 2010 VA examination shows a bilateral hearing loss of sufficient severity to warrant finding a hearing loss disability under 38 C.F.R. § 3.385.  The Veteran was also diagnosed with tinnitus during that examination.  The remaining question is whether there is a nexus between the appellant's service and his current bilateral hearing loss.

A review of the Veteran's service treatment records reveals that his entrance examination in 1968 and hearing tests in 1969 indicated normal hearing for VA purposes in both ears.  38 C.F.R. § 3.385.  His separation examination indicated no evidence of a hearing loss for VA purposes or evidence of tinnitus.  Hence, the competent evidence of record shows that the Veteran did not suffer from a bilateral hearing loss, tinnitus during active service. 
 
Additionally, there is no competent evidence of compensable sensorineural hearing loss or tinnitus for VA purposes within one year of discharge from active duty.  As such, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).  
 
The first post-service evidence of a hearing loss as that term is defined by VA regulation is an April 2010 VA audiological evaluation, performed almost 40 years following service separation, during which the Veteran was diagnosed with mild to severe sensorineural hearing loss.  The Veteran reported experiencing hearing problems "for most of his adult life," requiring that the television volume be loud and having communication difficulties since leaving the active duty service.  The examiner found that the Veteran's hearing levels, and the steeply-sloping nature of the configuration of the hearing loss were suggestive of noise exposure.  However, the examiner considered the Veteran's service treatment records as well as his past medical history regarding post-service occupational as well as recreational noise exposure and opined that the Veteran's hearing loss was not the result of service-related noise exposure.  

During the June 2014 hearing, the Veteran discussed his employment as both a mechanic and a truck driver.  He asserted that he wore ear protection when he used power tools as a mechanic, and explained that the level of noise that he was exposed to as a truck driver was not significant.  He also testified that the rode motorcycles that were considered "slow and quiet".
 
The Veteran was afforded another examination in April 2015.  The examiner noted that the Veteran's hearing test at the time of separation was reliable, and explained that it did not show hearing loss for VA purposes.  38 C.F.R. § 3.385.  There is also no evidence of tinnitus in the Veteran's service treatment records.  Additionally, the examiner explained that the Veteran's report of occupation as a truck driver "90% of the time and a boat mechanic for about five years" is consistent with his hearing loss being greater in the left ear, as that ear receives more road and engine noise.  The Veteran was asked during the examination if he received more noise exposure on one side of the head in the service, and he responded negatively.  The Veteran reported that tinnitus was present a "couple of days a week", while in April 2010, the Veteran reported that his tinnitus was present "a few times a year".  For the above reasons, the examiner opined that the Veteran's hearing loss was less likely than not caused by noise exposure in the service.  He opined that the Veteran's tinnitus was at least as likely as not as a symptom caused by or a result of military noise exposure, and that it was most likely associated with hearing loss that occurred post service.  Considering the foregoing, the Board agrees.  It is further well to note that there is no competent evidence of record which shows an etiological relationship exists between the Veteran's hearing loss or tinnitus and any in-service noise exposure.

The Board has considered the application of the concept of continuity of symptomatology in reviewing this claim, as hearing loss can be considered a "chronic disease."  See 38 C.F.R. §§ 3.303 (b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran explained in general terms that he had been told that he needed hearing aids for "thirty years" by his civilian employers.  Even given this timeframe, that would relate his first recollection of needing hearing aids to a date more than a decade after leaving active duty, negating concept of continuity of symptomology. 
 
While the Veteran is competent to report his symptoms, he is not competent to link any current hearing loss or tinnitus to service.  Further, there is no evidence of any hearing or tinnitus related issues until 2010, decades after his service separation.  This fact operates against a finding that the Veteran had a chronic hearing loss disability in service, or a compensably disabling sensorineural hearing loss or tinnitus within a year of discharge from active duty.  As such, service connection may not be granted for a hearing loss based solely on the lay statements submitted in support of the claim.
 
The appellant has not offered a competent medical opinion establishing an etiological link between his current hearing loss or tinnitus and his active service.  The Veteran is competent to report (1) symptoms observable to a layperson, e.g., decreased hearing ability; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  However, in this case, he is not qualified to render a competent opinion as to whether a hearing loss that manifested decades after service separation is related to in-service noise exposure, as this is too complex to be based on a lay observation alone.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).
 
In sum, the competent medical evidence of record weighs against the Veteran's assertion that his bilateral hearing loss and tinnitus is etiologically related to his active service.  The absence of any complaints of, or treatment for a hearing loss in service, or a diagnosis, complaints, or treatment regarding a hearing loss for decades post service, are probative evidence against the claim for direct service connection, especially when considered in light of the Veteran's post-service noise exposure.  
 
Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and tinnitus, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.
 
  


ORDER
 
Entitlement to service connection for bilateral hearing loss is denied.
 
Entitlement to service connection for tinnitus is denied.
 
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


